Citation Nr: 0708169	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain evaluated as 20 percent disabling prior to March 27, 
2006.

2.  Entitlement to an increased rating for a lumbosacral 
strain currently rated as 40 percent disabling.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1975, from April 1978 to October 1978 and from January 1981 
to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefits 
sought on appeal.

In March 2005, the veteran testified at a hearing before the 
undersigned.  A transcript is of record.

In August 2005, this case was remanded by the Board for 
further development.

In an August 2006 rating decision the veteran was granted a 
40 percent disability evaluation for a lumbosacral strain 
effective March 27, 2006.

A review of the claims file reveals that in a June 2003 
letter, the veteran claimed entitlement to a retroactive 
effective date of 1973, for compensable evaluation for his 
service-connected disabilities.  However, this issue is not 
currently developed or certified for appellate review.  
Accordingly, this matter is brought to the RO's attention for 
the appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus, claimed as secondary to sleep apnea is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's chronic 
lumbosacral strain was not manifested by severe symptoms with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
a standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

2.  Between September 26, 2003, and March 26, 2006, the 
veteran's lumbosacral strain was not manifested by favorable 
ankylosis of the entire thoracolumbar spine, or a limitation 
of thoracolumbar forward flexion to 30 degrees or less.  

3.  Since March 27, 2006, the veteran's lumbosacral strain 
has not been manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 20 percent for a lumbosacral strain 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003).

2.  Between September 26, 2003 and March 26, 2006,  the 
criteria for an evaluation in excess of 20 percent for 
lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2006).

3.  Since March 27, 2006, the criteria for an evaluation in 
excess of 40 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in April 2001 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The claim was readjudicated in an 
August 2006 supplemental statement of the case.  The August 
2006 supplemental statement of the case also provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.   

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.



Background

In a June 1975 rating decision the veteran was granted 
service connection for a chronic lumbar strain and assigned a 
10 percent disability evaluation effective May 1975.

In January 2000 the veteran underwent a lumbar myelogram at 
the Medical College of Georgia which revealed disc protrusion 
at L3-L4 with anterior thecal sac compression and moderate 
spinal canal stenosis at this level, and anterior minimal 
thecal sac compression at L4-L5.

A January 2000 CT scan performed at the Medical College of 
Georgia revealed a mild diffuse disc bulge at L3-L4 with 
legamentum flavum hypertrophy, a diffuse disc bulge at L4-L5 
with severe facet arthropathy on the right which produced 
mild spinal canal stenosis; and L5-S1 central disc bulge with 
a left lateral component with a narrowing of the left neural 
foramen.

In April 2003, the veteran underwent a VA examination and was 
diagnosed with lumbosacral degenerative joint disease at L5-
S1.  At L4-5 the veteran had developed a L4 radiculopathy 
which was symptomatic.  The veteran reported a chronic aching 
pain in his low back which was radiating into his left leg.  
The veteran notated he had significant flare-ups at least one 
a week that was relieved only by rest.  Physical examination 
revealed that the veteran could forward flex his spine to 70 
degrees and extend 30 degrees, and laterally rotate 50 
degrees in each direction.  At the extremes of each of these 
ranges of motion, he had pain from the lower lumbar back 
region to the left buttock.  The examiner notated decreased 
sensation in the L4 distribution.  The veteran was noted to 
have 2+ reflexes and a down-going Babinski.  X-rays in April 
2003 showed a narrowed intervertebral disc space between L5-
S1 with a vacuum phenomenon; and small osteophytes rising 
from the L4-5 and S1 vertebral bodies.

In March 2005, the veteran testified that he saw a physician 
every few months for his back in addition to taking 
medication.  The veteran reported the pain was pretty much 
constant and radiating to his buttocks down to his toes.  He 
also reported having spasms in his back.

In March 2006, the veteran underwent a VA examination during 
which he stated he had a history of low back pain and 
recently had a spine fusion at L5-S1.  The veteran stated 
that he had difficulty with his job because he had to be on 
his feet which caused back pain.  He had difficulty with 
prolonged walking or standing.  He did have flare-ups which 
occurred daily and lasted for a couple of hours.  The flare-
ups reportedly left the veteran totally incapacitated until 
the situation was relieved by lying down.  

Upon physical examination, the examiner reported the veteran 
could forward bend from 0 to 30 degrees.  He could extend 
from approximately 0 to 10 degrees.  He could right and left 
lateral rotate from 0 to approximately 15 degrees.  He had 
pain at the extreme of the ranges of motion and was unable to 
do any repetitive motion because of both the pain, fatigue, 
lack of endurance, and his recent surgery.  He had negative 
straight leg raising test bilaterally.  He had 5/5 strength 
bilaterally for his quadriceps, hamstrings, hip flexors, 
infrapatellar extensors, tibia/anterior, extensor and flexor 
hallucis longus, and gastrocs.  The veteran had 1+ 
symmetrical reflexes bilaterally for his patella as well as 
his Achilles.  

The examiner diagnosed the veteran with lumbar spondylosis 
with degenerative disc disease and status post trans-pedical 
lumbar interbody fusion.

In an April 2006 addendum, the VA examiner notated that x-ray 
studies revealed status post transpedical fusion of L5-S1 in 
satisfactory alignment but narrowed disc space with 
associated endplate oeteophyte formation.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including lumbosacral 
strain under Diagnostic Code 5237.  The new criteria for 
rating a lumbosacral strain became effective September 26, 
2003.  The statement of the case issued in May 2004 notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The appellant has appealed the 40 percent rating that was 
assigned for the lumbosacral strain.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.



Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
severe limitation of motion of the lumbar spine warranted a 
40 percent disability evaluation.  This was the maximum 
available rating based on a limitation of motion.  A 50 
percent rating was in order for unfavorable lumbar 
ankylosis.  Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003)   Ankylosis is the fixation of a joint.  Dinsay v. 
Brown, 9 Vet. App. 79 (1996).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
disability evaluation.  A lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position warranted a 20 
percent disability evaluation.
 
Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code, a 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine a 50 percent rating is in order.

In this case, prior to March 27, 2006, the appellant's 
lumbosacral strain was evaluated as 20 percent disabling.  
Significantly, however, there is no evidence prior to 
September 26, 2003, that the strain was manifested by listing 
of the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Further, between September 26, 2003 and March 26, 2006, the 
lumbosacral strain was not manifested by forward flexion of 
the thoracolumbar spine is to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  
Indeed, at no time has any form of lumbar ankylosis ever been 
demonstrated, and a review of the available examination 
reports does not show that forward thoracolumbar flexion was 
limited to 30 degrees or less.  Rather, for example, an April 
2003 VA examination showed forward flexion to 70 degrees.  As 
such, the preponderance of the evidence is against assigning 
a rating in excess of 20 percent prior to March 27, 2006.
 
Since March 27, 2006, the  veteran's lumbar spine at all 
times objectively demonstrated at least some degree of motion 
in each plane of movement.  Therefore, unfavorable 
thoracolumbar ankylosis has not been shown.  As such, an 
increased evaluation must be denied.
 
In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for a lumbosacral strain.  
He is not, for example, service connected for an 
intervertebral disc syndrome.  Hence,  consideration of these 
other codes is not in order.  Therefore, the benefit sought 
on appeal is denied.
 
In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use been clinically demonstrated.  Hence, 
an increased rating under these regulations is not in order. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




REMAND

The Board finds that some of the ordered development remains 
to be completed.  Accordingly, remand is mandatory.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In this regard, pursuant 
to the Board's August 2005 remand, the appellant was to be 
afforded a VA examination in order to assess the 
relationship, if any, between the veteran's diabetes mellitus 
and his service-connected sleep apnea.  In this regard, the 
appellant underwent the requested examinations in January 
2006, however, the examiners failed to specifically address 
whether it is at least as likely as not, i.e., is there a 
50/50 chance that diabetes mellitus is aggravated by sleep 
apnea.   As such, remand is again required.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a new VA examinations to be conducted by 
an endocrinologist who has not previously 
examined the appellant.  Following the 
examination and a review of all of the 
evidence of record, the physician must 
address whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that diabetes mellitus is aggravated by 
sleep apnea, to include any medication 
used to treat the disorder.  The claims 
folders must be provided to and reviewed 
by the examiner prior to the examination.  
The examiner must give a complete 
rationale for all opinions given, to 
include a discussion of examination 
findings, historical records, and medical 
principles related to service.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issue 
on appeal.  If the benefit is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review. 

4.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


